From dismissal of petition. I regard this as an extremely important case; that is my excuse for again going into its merits.
In the event that the Court should deny the petition for a rehearing, I wish to withdraw the dissenting opinion heretofore filed by me, and to substitute this opinion therefor, and as a dissent to the order denying a rehearing.
With great respect I think that Mr. Acting Justice Ramage has, in the leading opinion, entirely misconceived the controlling considerations in the case.
In the leading opinion the action is treated as if the plaintiff were the owner and in possession of the land in question at the time of the alleged trespass. Such is not the case, as will be seen. The action is for damages alleged to have resulted from the obstruction of a ditch, which, at a time priorto the acquisition of title to the land by the plaintiff, led from one wet weather pond to another, from the latter of which another ditch carried the water to a water course. The obstruction of the flow of water through the ditch first referred to was caused by the construction of a fill or embankment by the railroad company, which supported its track, long before the plaintiff acquired to the premises.
The case was tried before his Honor Judge Wilson, Circuit Judge, and a jury at February term, 1925, and resulted in a verdict of $500 in favor of the plaintiff. The defendant has appealed from the judgment entered upon the verdict upon grounds of error in refusing motion for a directed verdict and of certain errors in the Judge's charge. *Page 339 
It appears that the construction of the railroad was projected about the year 1900, at which time the land in question belonged to the plaintiff's father, Thomas A. Causey, and that a right of way of "150 or 200 feet" in width was acquired by the railroad company over this land from him. At that time, and for many years prior thereto, Causey was, and had been, maintaining a ditch which carried the water from the upper wet weather pond to the other. Both ponds and the ditch were wholly upon Causey's land, the length of the ditch, the distance between the two ponds, being several hundred yards. The railroad was constructed about midway between these two ponds, upon a fill, some 4 or 5 feet high, crossing the ditch, and totally obstructing the flow of water in the ditch, thus preventing the drainage of the upper pond, and raising the height of the water therein in case of rainy weather. The plaintiff acquired title to the land in 1906 or 1907 by deed from her father. The ditch has been obstructed ever since the railroad was constructed in 1900.
As Thomas A. Causey owned the land at the time the railroad company constructed the embankment and obstructed the flow of water through the ditch leading from the upper pond to the lower, which embankment was constructed upon the right of way which he had granted to the railroad company, it seems pertinent to inquire what rights of Causey were invaded by such construction, and what remedy was vested in him.
If Causey had any cause of action at all, it must have been for damages resulting either from the negligent construction of the embankment or from the throwing back of surface water upon his land or from the creation of a nuisance. It will be conclusively presumed that his grant conveyed away all claim for damages incident to the construction of the railroad in a reasonably proper manner. It, of course, did *Page 340 
not cover damages resulting from a negligent construction or from the creation of a nuisance.
In the case of Wallace v. R. Co., 34 S.C. 62;12 S.E., 815, the plaintiff, who had granted to the railroad company a right of way over a large body of land, through which a certain stream flowed, brought an action for damages and injunction against the railroad company, alleging that, in the construction of the railroad through plaintiff's land, the company had erected a dam or obstruction (I assume a "fill") across said stream, and maintained it at a great height, obstructing the natural flow, and raising the water 8 feet above its ordinary level, in consequence of which the water was backed up on plaintiff's lands and flooded the same, to his damage.
The appeal was from an order overruling a demurrer to the complaint upon the general ground.
The Court, in an opinion by Mr. Justice McIver (later Chief Justice), reversing the order appealed from, said:
"Now, stripping these allegations of all unnecessary phraseology can they amount to anything more than an allegation that the defendant has done an act which, by itscharter and right of way granted to it by the plaintiff, it hadthe legal right to do? For the mere fact that injury has resulted to plaintiff from such act does not necessarily affect the legality of the act. We suppose that whenever a railroad company acquires the right of way over the lands of another,either by legal proceedings for condemnation or by agreementwith the landowner, some injury results to the owner of the soil over which the road is constructed, but this cannot be regarded as affecting necessarily the legality of the act of the railroad company in constructing its road. The mere fact that the defendant company has, under its charter, after having obtained from the plaintiff the right of way over his lands, constructed and maintained its roadbed over said lands, does not necessarily give the plaintiff any cause *Page 341 
of action against the company, even though the construction of the road may have resulted in injury to the plaintiff. Toinvest the act of the defendant with such a character ofillegality as would give the plaintiff a cause of action, someother fact must be alleged. There must be some allegationsof facts showing that the defendant in doing the act whichit was authorized to do, has either wantonly or throughnegligence, done the act in such a manner as unnecessarilyimpaired or injured the rights of the plaintiff. It may be that, by the exercise of proper care and skill, the crossing of the streams in question might have been so arranged as to cause but little, if any, obstruction to the natural flow of the water; and that such care and skill was not exercised by the company in constructing the work complained of. But if so, these facts should have been alleged in the complaint,for they would really constitute the plaintiff's cause of action.
The wrong, if any, which was done to the plaintiff by the defendant did not consist in constructing its roadbed over the streams flowing through the lands of the plaintiff, for that it had a legal right to do. Nor did it consist necessarily in the fact that the natural flow of the water was obstructed, for that may have been the inevitable and unavoidable consequence of the construction of the railroad; but it may have consisted in the unskillful and negligent manner in which the work was done. Now, in the complaint there is no allegation of any fact tending to show that the road could have been so constructed as to avoid the result complained of by the exercise of proper care and skill on the part of the defendant company, and no allegation tending to show the want of such care and skill."
See, also, the authorities cited by the writer in his opinion in the case of White v. R. Co., 142 S.C. 284;140 S.E., 560.
There can be no doubt, under the case of Brandenberg v.Zeigler, 62 S.C. 18; 39 S.E., 790; 55 L.R.A., 414; 89 Am. St. Rep., 887, that the water in the upper wet weather *Page 342 
pond was surface water. It is there held (quoting syllabus):
"Water from the surrounding lands, collecting in a pond or basin without an outlet, which in rainy seasons collects and holds quantities of water, but which at times by evaporation and percolation becomes dry, is surface water," — which is the exact situation of the wet weather pond in question, as shown by the undisputed evidence in the case.
As between Causey and the railroad company, then, under the case of Edwards v. R. Co., 39 S.C. 472; 18 S.E., 58; 22 L.R.A., 246; 39 Am. St. Rep., 746, the railroad company had the right to beat back such surface water from its right of way, without accountability to Causey for the damage to his land which may have resulted therefrom. There the Court, adopting the common-law rule, declared:
Under the common-law rule, surface water is regarded as a common enemy, and every landed proprietor has a right to take any measures necessary to the protection of his own property from its ravages, even if in doing so he throws it back upon a coterminous proprietor to his damage, which the law regards as a case of damnum absque injuria, and affording no cause of action."
It is conceded that the universality of this statement in the Edwards case is subject to two exceptions:
"(1) 'It is subject to the general law in regard to nuisances, if its accumulation has become a nuisance per se, as, for example, whether it has become dangerous at all times, and under all circumstances, to life, health, or property.'Baltzeger v. Railway, 54 S.C. 242; 32 S.E., 358
[71 Am. St. Rep., 789]. And (2) it is an actionable injury, for a person to collect surface water, into an artificial channel, and cast it on another's land, in concentrated form. Brandenburgv. Zeigler, 62 S.C. 18; 39 S.E., 790; 55 L.R.A., 414 [89 Am. St. Rep. 887], and Cain v. Railway, 62 S.C. 25;39 S.E., 792." Rivenbark v. R. Co., 124 S.C. 136;117 S.E., 206. *Page 343 
I think that the Baltzeger case, 54 S.C. 242;32 S.E., 358; 71 Am. St. Rep., 789, is conclusive of the proposition that the action of the railroad company in the case at bar, in the obstruction of the ditch and the backing of the surface water upon the plaintiff's land, did not constitute such a nuisance as would have given Causey a cause of action.
The Baltzeger case was decided upon a demurrer to the complaint, which contained the following allegations:
"III. That near to the plaintiff's residence, and running by the same, and across the line of the defendant's railway track, is a hollow or depression in the land, in and through and down which the surface water, in times of rains and floods, has been accustomed by nature, from time immemorial, to pass and flow through, and thereby affording a complete passage and drainage for all surface waters which were collected and entered into said hollow. IV. That about the year 1886 or 1887, the Blackville, Alston and Newberry Railroad Company, a corporation under the laws of this state, constructed the line of railway now owned and operated by the defendant, and in building the line of said railway across the said hollow caused a high embankment to be created, and also dug deep ditches on the upper and lower sides of said embankment, which said embankment completely stopped the flow and passage of the surface water down said hollow, as it was accustomed by nature to flow, and in times of rains and floods caused the said water to accumulate in a pond on the upper side of said railway track, and also caused a considerable quantity of water to accumulate and gather in the said ditch on the lower side of said railroad track; and the said water, so collected, remains in said ditches, and in the pond formed on the upper side of said embankment, for a considerable while after each rain and flood, and it becomes stagnant and emits nauseous odors and gases, which poison and pollute the air in and around the plaintiff's said dwelling house, and renders the same unhealthy *Page 344 
and dangerous to live at, and has within the last three years caused annoyance, sickness, pains and suffering to the plaintiff, and also to the members of his family, and has within that period caused the death of one of plaintiff's children, who was made sick by the offensive and nauseous gases emitted from said stagnant waters. And the plaintiff alleges that the collection and ponding of such waters, as aforesaid, is a nuisance to him, dangerous to the health of himself and family, and the same ought to be abated."
After declaring the common-law rule announced in theEdwards case, the Court declares:
"The only exception to the rule that surface water being a common enemy, every landowner has the right to deal with it any such manner as he may see fit, is that it is subject to the general law in regard to nuisances, if its accumulation has become a nuisance per se, as for example, whenever it has become dangerous at all times and under all circumstances to life, health or property. If this was not the law, a person could accumulate the surface water upon his premises in a populous town or city, and although the nauseous gases and vapors escaping from it might be deadly to the public generally, it could not be abated even by the public authorities. The allegations of the complaint are not sufficient to show that the alleged accumulation of the surface water was a nuisance per se."
I think that the complaint in the case at bar states practically a parallel condition, as in the Baltzeger case, and would have met the same fate upon demurrer. The facts of the case do not present any stronger showing. I do not think, therefore, that Causey, in any view of the facts as they appeared upon the trial of this case, had a cause of action against the railroad company. But, assuming that he had a cause of action for the negligent construction of the embankment and consequent injury to his land by the overflow of accumulated surface water, it is clear that his right of action did not vest by his deed in the plaintiff his grantee. *Page 345 
In the latest deliverance of this Court upon the subjectCarroll v. Davis, 128 S.C. 40; 121 S.E., 601), it is decided:
"Damages for the taking of land or for injury to land not taken belongs to the one who owns the land at the time of the taking or injury and they do not pass to a subsequent grantee of the land except by a provision to that effect in the deed or by separate assignment."
In that case Mrs. Carroll brought an action against Greenwood County, the County Highway Commission, and one Davis, for damages on account of the construction of a highway over her land. The Court held:
"The complaint shows that the road had been actually built and had been in use by the public several months before Mrs. Carroll acquired title to the land. She obtained deed on November 8, 1920. Her husband, Mr. Carroll, testified that the road was built in June, 1920. This shows that she is not entitled to recover compensation. The weight of authority shows that, the plaintiff not being the owner of the land at the time of the entry of the highway commission, she is not entitled to compensation" — quoting the foregoing from 20 C.J., 858, and citing Bridges v. R. Co., 86 S.C. 267;68 S.E., 551, Ann. Cas., 1912A, 1056.
In the Bridges case the Court held:
"On the death of the life tenant, his children had the right to compensation for the right of way, and the damages caused by the construction of the railroad through their land * * * [citing cases]. * * * But the plaintiff, to whom the fee was conveyed, burdened with the apparent easement, has not that right. He bought the land subject to the easement. The right to compensation for the easement was, at the time of the conveyance, in the owners of the land, and was not conveyed by the deed. It was a right personal to them — a mere chose in action — a right which they *Page 346 
could and may have waived. The same question was decided adversely to appellant's contention in Lewis v. R.R. Co., 11 Rich. Law, 91. The Courts of other states are practically unanimous in their decisions to the same effect, as will be seen by reference to the cases cited in the notes to 11 A. 
E. Enc. L. (2d Ed.), 1189, and 15 Cyc., 796."
See, also, Northwestern R. Co. v. Colclough, 89 S.C. 555;72 S.E., 494; Colclough v. Briggs, 99 S.C. 181;83 S.E., 35; 20 C.J., 858.
In 15 Cyc., 795, it is said:
"Damages for the taking of land or for injury to land not taken, belong to the one who owns the land at the time of the taking or injury, and they do not pass to a subsequent grantee of the land except by a provision to that effect in the deed or by assignment, or unless the entry or taking was wrongful."
The plaintiff, therefore, being unable to connect her right of action with the right of the grantor, her father, she must recover, if at all, upon her right entirely disconnected from any right which her father may have had.
The right of the plaintiff to recover damages for the continuedobstruction of the ditch and to require its removal necessarily depends upon either her right to open a ditch from the pond and discharge its water upon the railroad company's right of way, a lower proprietor, or upon the establishment of the fact that the action of the railroad company, 27 years ago, constituted a nuisance as described in the Baltzeger and Rivenbark cases, and is a continuing nuisance.
As to the first, it would be illogical in the extreme to hold that it is the duty of the railroad company to provide an outlet for water cast without right upon its property. The plaintiff stands in exactly the same position as if the ditch had never been dug, and she now proposed to open it up, throw the water in concentrated form upon the defendant's *Page 347 
property, and then complain that the defendant did not take care of it, a complaint which could not be entertained, unless she had the right to do that, which does not exist.
In Brandenberg v. Zeigler, 62 S.C. 18; 39 S.E., 790; 55 L.R.A., 414; 89 Am. St. Rep., 887, quoting syllabus, it is held:
"It is an actionable injury to a lower proprietor for an upper one to drain by a ditch surface water collecting in a pond on his lands onto the lower proprietor so as to injure his lands and health."
See, also, Cain v. R. Co., 62 S.C. 25; 39 S.E., 792;Jones v. R. Co., 67 S.C. 181; 45 S.E., 188; Johnson v. R.Co., 71 S.C. 241; 50 S.E., 775; 110 Am. St. Rep., 572;Touchberry v. R. Co., 87 S.C. 415; 69 S.E., 877; Faustv. R. Co., 117 S.C. 251; 109 S.E., 151; Rivenbark v. R.Co., 124 S.C. 136; 117 S.E., 206.
As to the second, the establishment of a nuisance. This, I think, is conclusively settled by the Baltzeger case hereinbefore referred to, in which practically the identical facts are declared not to constitute an actionable nuisance.
This case is different from any that I have encountered in investigating the subject. The wet weather pond wasalready in existence, and the only effect produced by the back water appears to have been to raise the water, which at its worst stage was 15 to 18 inches deep.
I think that the defendant's motion for a directed verdict should have been granted, and for that reason favor granting the petition for a rehearing. *Page 348